         Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 1 of 15 PageID #:1345




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

    ROSALINDA G.,

    Plaintiff,
                                                        Case No. 18-cv-3461
    v.                                                  Judge Mary M. Rowland

    ANDREW M. SAUL, Commissioner of
    Social Security,

    Defendant.

                          MEMORANDUM OPINION AND ORDER

         Plaintiff Rosalinda G. 1 filed this action seeking reversal of the final decision of the

Commissioner of Social Security denying her application for Disability Insurance

Benefits (DIB) and Supplemental Security Income (SSI) under the Social Security Act

(the Act). For the reasons stated below, the Court grants Plaintiff’s motion for

summary judgment [6] and denies the Commissioner’s motion for summary judgment

[11]. The case is remanded for further proceedings consistent with this Memorandum

Opinion and Order.

                                  I. PROCEDURAL HISTORY

         Plaintiff applied for DIB and SSI on October 30, 2013, alleging that she became

disabled on May 1, 2011. (R. at 13). The application was denied initially and on

reconsideration, after which Plaintiff filed a timely request for a hearing. (Id. at 156–

58). On September 22, 2016, Plaintiff, represented by counsel, testified at a hearing



1In accordance with Internal Operating Procedure 22, the Court refers to Plaintiff only by
her first name and the first initial of her last name.

                                                                                    Page 1 of 15
    Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 2 of 15 PageID #:1346




before an Administrative Law Judge (ALJ). (Id. at 32–87). The ALJ also heard

testimony from Cheryl Hoiseth, a vocational expert (VE). (Id.). The ALJ denied

Plaintiff’s request for benefits on March 13, 2017. (Id. at 13–25). Applying the five-

step sequential evaluation process, the ALJ found, at step one, that Plaintiff had not

engaged in substantial gainful activity since her alleged onset date of May 1, 2011.

(Id. at 15). At step two, the ALJ found that Plaintiff had severe impairments of

degenerative disc disease, spine disorder, and obesity. (Id. at 16). At step three, the

ALJ determined that Plaintiff does not have an impairment or combination of

impairments that meets or medically equals the severity of any of the enumerated

listings in the regulations. (Id. at 17). The ALJ then assessed Plaintiff’s Residual

Functional Capacity (RFC) 2 and determined that Plaintiff has the RFC to perform

light work:

       except for frequent climbing of ramps and stairs, but never climbing
       ladders, ropes or scaffolds. The claimant can occasionally stoop, kneel,
       crouch, and crawl. The claimant should avoid concentrated exposure to
       extreme cold and heat defined as less than 32 degrees Fahrenheit and
       greater than 80 degrees Fahrenheit respectively.

(Id. at 18). Based on Plaintiff’s RFC and the VE’s testimony, the ALJ determined at

step four that Plaintiff was able to perform past relevant work as a receptionist. (Id.

at 24). Accordingly, the ALJ concluded that Plaintiff was not under a disability, as

defined by the Act, from the alleged onset date of May 1, 2011 through March 13,

2017. (Id. at 25). The Appeals Council denied Plaintiff’s request for review on March




2 “The RFC is the maximum that a claimant can still do despite his mental and physical
limitations.” Craft v. Astrue, 539 F.3d 668, 675–76 (7th Cir. 2008); 20 CFR 404.1545(a).

                                                                            Page 2 of 15
   Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 3 of 15 PageID #:1347




12, 2018. (Id. at 1). Plaintiff now seeks judicial review of the ALJ’s decision, which

stands as the final decision of the Commissioner. Villano v. Astrue, 556 F.3d 558,

561–62 (7th Cir. 2009).

                            II. STANDARD OF REVIEW

   Judicial review of the Commissioner’s final decision is authorized by § 405(g) of

the Social Security Administration (SSA). 42 U.S.C. § 405(g). The Court may not

engage in its own analysis of whether the plaintiff is disabled nor may it “reweigh

evidence, resolve conflicts in the record, decide questions of credibility, or, in general,

substitute [its] own judgment for that of the Commissioner.” Young v. Barnhart, 362

F.3d 995, 1001 (7th Cir. 2004). “The ALJ’s decision will be upheld if supported by

‘substantial evidence,’ which means ‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Jozefyk v. Berryhill, 923 F.3d 492,

496 (7th Cir. 2019) (citations omitted). Substantial evidence “must be more than a

scintilla but may be less than a preponderance.” Skinner v. Astrue, 478 F.3d 836, 841

(7th Cir. 2007) (citation omitted). In addition, the ALJ must “explain his analysis of

the evidence with enough detail and clarity to permit meaningful appellate review.”

Scrogham v. Colvin, 765 F.3d 685, 695 (7th Cir. 2014) (internal quotations and

citation omitted).

   The Court accords great deference to the ALJ’s determination, but “must do more

than merely rubber stamp the ALJ’s decision.” Scott v. Barnhart, 297 F.3d 589, 593

(7th Cir. 2002) (internal quotations and citation omitted). The deferential standard

“does not mean that we scour the record for supportive evidence or rack our brains



                                                                               Page 3 of 15
    Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 4 of 15 PageID #:1348




for reasons to uphold the ALJ’s decision. Rather, the ALJ must identify the relevant

evidence and build a ‘logical bridge’ between that evidence and the ultimate

determination.” Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014) (citation omitted).

“If a decision ‘lacks evidentiary support or is so poorly articulated as to prevent

meaningful review,’ a remand is required.” Kastner v. Astrue, 697 F.3d 642, 646 (7th

Cir. 2012) (citation omitted). Reversal and remand may be required “if the ALJ

committed an error of law, or if the ALJ based the decision on serious factual mistakes

or omissions.” Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014) (internal

citations omitted).

                                   III. DISCUSSION

    In her request for reversal or remand, Plaintiff challenges the ALJ’s assessment

of (1) Plaintiff’s fibromyalgia; (2) her symptoms; (3) the treating physician opinions;

and (4) the RFC. The Court agrees with Plaintiff that the ALJ did not properly assess

the treating physician opinions in this case. 3 Therefore the Court cannot conclude

that substantial evidence supports the ALJ’s conclusions about Plaintiff’s work-

related limitations and his determination that Plaintiff can perform light work with

certain additional limitations.

    The ALJ’s opinion identifies three treating physicians and three state agency

doctors. The treating source opinions were provided by Dr. Fahad Mustafa, (“Dr.




3Because the Court remands on this basis, it need not address Plaintiff’s other arguments at
this time.


                                                                               Page 4 of 15
    Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 5 of 15 PageID #:1349




Mustafa”), Dr. John Sunil (“Dr. John”), and Dr. M. Baie (“Dr. Baie”). 4 Of the three

agency consulting doctors, Dr. Lenore Gonzalez, Dr. Prasad Kareti, and Dr. Albert

Osei, only Dr. Osei examined Plaintiff.

    A. Treating Physician Opinions

    Dr. Mustafa provided a medical evaluation report dated March 31, 2014. (R. at

832-35). The ALJ noted that Dr. Mustafa had been treating Plaintiff since February

5, 2014 and saw Plaintiff for leg, thigh, and back pain. (R. at 22). Dr. Mustafa stated

that Plaintiff’s “wrist, forearm, knees, ankles show abnormalities.” (Id. at 833). In

responding to questions about Plaintiff’s capacity during an 8-hour workday, 5 days

a week, Dr. Mustafa stated that the following activities would be at more than 50%

reduced capacity: walking, bending, standing, stooping, climbing, pushing, and

pulling. (Id. at 835). Gross manipulation, however, was up to 20% reduced capacity

and fine manipulation was full capacity. (Id.). The ALJ gave Dr. Mustafa’s opinion

“little weight.” (Id. at 23). He reasoned that Dr. Mustafa had a brief treating history

with Plaintiff and “other objective medical evidence” did not support the functional

limitations noted by Dr. Mustafa. (Id.)

    Next, the ALJ assessed the July 18, 2014 medical opinion of Dr. John. (Id.) Dr.

John stated that he had treated Plaintiff since April 2014 and that his specialty was

rheumatology. (Id. at 636). He opined that Plaintiff would have “good days and bad



4 The Commissioner notes that Dr. John’s signature is illegible and suggests that maybe
another doctor completed the report, but still stipulates that the opinion was provided by a
treating physician. (Dkt. 12 at 7). In addition, although both parties refer to “Dr. Baie”, the
Court notes that treatment records reflect that doctor’s name is “Dr. Mirza Baig.” (see e.g.
R. at 760). For ease of reference however, the Court will use “Dr. Baie” in this opinion.

                                                                                   Page 5 of 15
  Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 6 of 15 PageID #:1350




days” and on the bad days, she would have difficulty sustaining even ordinary

activities of daily living and household chores. (Id. at 637). He also opined that she

would have significant problems in sustaining any type of full time work activity on

a full-time 5-day per week schedule. (Id.) He noted that in an 8-hour work day, on

good days, she could stand/walk for 30 minutes at a time and on bad days, 5 minutes

at a time. (Id.) As for sitting during an 8-hour work day, she could sit for 1 hour on a

good day and 20 minutes on a bad day. (Id.) Dr. John also noted that Plaintiff can

occasionally carry 2 pounds and frequently carry 1 pound, and may need to lie down

intermittently during the day because of her fibromyalgia. (Id. at 638). Dr. John

observed that Plaintiff had some improvement in bending, pushing/pulling, and

grasping, but more objective evaluation by the physical therapist was needed. (Id.)

Drowsiness and fatigue would further diminish her ability to walk, stand, and sit

upright. (Id. at 639). Dr. John opined that Plaintiff would have a marked limitation

in her ability to complete a normal workday without interruptions from symptoms

related to her condition, and would have significant deficiencies in sustained

concentration, persistence and pace. (Id.). In weighing Dr. John’s report, the ALJ

explained that “the ultimate finding of disability is reserved for the Commissioner”,

but otherwise gave Dr. John’s opinion “great weight…as to the aspects that are

supported by the objective medical evidence.” (Id. at 23).

   Finally, the ALJ assessed the October 2015 opinion of Dr. Baie. (Id.). As the ALJ

noted, Dr. Baie treated Plaintiff from November 2014 to October 2015. (Id.) Dr. Baie’s

report reflects that he saw her monthly or as needed during that period. (Id. at 842).



                                                                            Page 6 of 15
  Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 7 of 15 PageID #:1351




Dr. Baie noted Plaintiff’s joint pain and described the MRI of her back. (Id. at 843).

He also noted that Plaintiff uses a cane to ambulate. (Id). In terms of Plaintiff’s

capacity during an 8-hour workday, 5 days a week, she had more than 50% reduced

capacity in walking, bending, and standing, and sitting, turning and manipulation

were 20 to 50% reduced capacity. (Id. at 845). Dr. Baie also stated that Plaintiff

“cannot lift more than 5 pounds.” (Id.). The ALJ gave “little weight” to Dr. Baie’s

opinions because “[t]reatment notes and other objective medical evidence of record

does not document that the claimant requires or uses a cane for ambulation.” (Id. at

23). Further, as to her fibromyalgia, “examination findings have indicated only mild

crepitus in the knees with no joint tenderness, therefore the functional limitations

opined [by Dr. Baie] are excessive.” (Id.)

   B. State Agency Doctors

   The ALJ gave “some weight” to state agency doctors Dr. Lenore Gonzalez, M.D.

and Dr. Prasad Kareti, M.D., who provided reports in March 2014 and December

2014, respectively. (R. at 22, 92-100, 110-121). Both doctors reviewed the record but

did not examine Plaintiff. (Id.) Both opined that Plaintiff could perform light work

involving occasional stooping, kneeling, crouching and crawling and could frequently

climb ramps and stairs but never ladders, ropes or scaffolds due to status-post spine

surgery. (Id.) The ALJ gave these opinions “some weight” because they were

“reasonable at the time and well supported,” although the ALJ added the additional

limitation about Plaintiff’s ability to be exposed to certain temperatures. (Id. at 22)

Plaintiff had a physical examination by one agency doctor, Dr. Osei, in February



                                                                           Page 7 of 15
    Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 8 of 15 PageID #:1352




2014. (Id. at 616-20). Among other things, Dr. Osei observed that Plaintiff could walk

greater than 50 feet without support. (Id. at 619). He observed no tenderness or

swelling in both the cervical and lumbar spine but “range of motion is reduced with

complaint of pain.” (Id.). 5

    C. The ALJ Did Not Properly Assess the Treating Physician Opinions

    “When treating and consulting physicians present conflicting evidence, the ALJ

may decide whom to believe, so long as substantial evidence supports that decision.”

Dixon v. Massanari, 270 F.3d 1171, 1178 (7th Cir. 2001). In this case, the ALJ gave

the two non-examining doctor opinions “some weight”, and two of the three treating

source opinions only “little weight.” For the third treating doctor, unidentified

“aspects” of Dr. John’s opinion received “great weight” but the ALJ did not assign any

weight to the remaining portions of his opinion.

    Because Plaintiff’s claim was filed in October 2013 (see R. at 88), prior to March

27, 2017, the ALJ must explain the reasons for not assigning controlling weight to

the treating physician opinions. See Kaminski v. Berryhill, 894 F.3d 870, 874 n.1 (7th

Cir. 2018); see also Campbell v. Astrue, 627 F.3d 299, 308 (7th Cir. 2010) (“The

applicable regulations guide that decision by identifying several factors that an ALJ

must consider.”); 20 C.F.R. § 404.1527(c)(2). If the opinion is contradicted by other

evidence or is internally inconsistent, the ALJ may discount it but must provide a

“sound explanation” for doing so. Punzio v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011).



5The ALJ presumably did not give a weight to Dr. Osei’s examination report since he did
not provide a medical opinion about Plaintiff’s functional limitations. See 20 C.F.R. §
404.1527(a)(1).

                                                                              Page 8 of 15
    Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 9 of 15 PageID #:1353




As provided in the regulations, “[u]nless we give a treating source’s medical opinion

controlling weight under paragraph (c)(2) of this section, we consider all of the

following factors in deciding the weight we give to any medical opinion”: length of the

treatment relationship and the frequency of examination, nature and extent of the

treatment relationship, supportability, consistency, specialty, and other factors. 20

CFR 404.1527(c).

    Other than noting the dates that the doctors began their treatment relationship

with Plaintiff 6 and making general references to consistency with “other objective

medical evidence,” the ALJ did not discuss any of the regulatory factors. The ALJ

failed to note, for example: (1) any of the treating doctor’s specialties; (2) Plaintiff’s

frequency of visits to any of these doctors; (3) the consistencies among the three

treating physician opinions about Plaintiff’s limitations; and (4) medical evidence in

the record that supported their opinions. On the other hand, the analysis the ALJ did

provide of these opinions was internally inconsistent and underdeveloped.

    First, the ALJ failed to account for any of the three treating doctor’s specialties,

“as required by 20 C.F.R. § 404.1527(c)(5).” Burgos v. Saul, 788 F. App'x 1027, 1031

(7th Cir. 2019). 7 Second, the ALJ did not note Plaintiff’s frequency of visits to any of



6 The ALJ noted that at the time of their reports, Dr. Mustafa had treated Plaintiff since
February 5, 2014; Dr. John had treated her since April 2014; and Dr. Baie had treated her
from November 2014 to October 2015. (R. at 22-23). Although the ALJ did not state it
explicitly, this means that Dr. Mustafa had an approximately two-month treatment
relationship with Plaintiff; Dr. John an approximately three-and-a-half month treatment
relationship; and Dr. Baie, nearly one year.

7The Commissioner does not dispute Plaintiff’s description of Dr. John and Dr. Baie as
being rheumatologists. (Dkts. 7, 12). The parties do not identify Dr. Mustafa’s specialty
though the record reflects that Dr. Mustafa practiced in family medicine. (R. at 835).

                                                                                 Page 9 of 15
  Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 10 of 15 PageID #:1354




the doctors. Notably, Dr. Baie, the doctor with the longest treatment relationship

with Plaintiff, saw her approximately once per month for nearly one year. (R. at 842).

The ALJ did not address that fact.

   Next, the ALJ failed to discuss the consistencies amongst all three treating source

opinions and how that factored into what weight he was giving those opinions. For

example, both Dr. Mustafa and Dr. Baie opined that Plaintiff had more than 50

percent reduction in walking, standing, and bending, and 20 to 50 percent reduction

in sitting and turning (R. at 835, 845), and Dr. John opined that Plaintiff had good

days and bad days, but even on Plaintiff’s good days in an 8-hour workday, she could

only stand or walk for 30 minutes at a time and sit for one hour (id. at 637). Further,

although the ALJ broadly referred to the treating physician opinions as being

inconsistent with “other objective medical evidence” (R. at 23), the ALJ did not discuss

how evidence favorable to Plaintiff factored into his assessment of the treating

physician opinions. See Spicher v. Berryhill, 898 F.3d 754, 757 (7th Cir. 2018) (“an

ALJ may not ignore evidence that undercuts [his] conclusion.”). In discounting Dr.

Baie’s opinion, for example, the ALJ pointed to examination findings of “only mild

crepitus in the knees with no joint tenderness.” (R. at 23). However, various

treatment notes documented joint tenderness—July 2013 treatment notes

documented “muscles and joints tender diffusely” (id. at 1096) and October 2015 notes

documented “multiple tender spots all over” with “reduced range of motion right

arm.” (Id. at 1130). And elsewhere in his opinion, the ALJ acknowledged medical

evidence favorable to Plaintiff but did not explain whether or how that medical



                                                                           Page 10 of 15
  Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 11 of 15 PageID #:1355




evidence supported the treating doctor’s opinions about Plaintiff’s limitations. For

example the ALJ acknowledged that “[o]ther musculoskeletal examinations []

indicated the claimant had decreased range of motion in the cervical and lumbar

spine with paraspinal muscle tension along with pain radiating to the right leg.” (Id.

at 22). The ALJ also recognized that consulting doctor Dr. Osei observed that

Plaintiff’s range of motion in both her cervical and lumbar spine was “reduced with

complaint of pain.” (Id. at 21, 619).

   Finally, the assessment the ALJ did provide of the treating physician opinions

was internally inconsistent and did not provide enough explanation to allow for

meaningful appellate review. The ALJ pointed to the “brief treating history” with Dr.

Mustafa as one of two reasons for discounting Dr. Mustafa’s opinion. (R. at 23). Dr.

Mustafa had an approximately two-month treatment relationship with Plaintiff. By

contrast, the ALJ gave “great weight” to portions of Dr. John’s opinion, even though

Dr. John had treated Plaintiff for only approximately one month longer than Dr.

Mustafa. (Id.)

   As to Dr. John, the ALJ gave “great weight” to portions of his opinion but did not

identify which parts received “great weight” or what weight was given to the

remaining portions, though it appears the ALJ discounted the rest of Dr. John’s

opinion. See Campbell, 627 F.3d at 308 (“Even if an ALJ gives good reasons for not

giving controlling weight to a treating physician’s opinion, she has to decide what

weight to give that opinion.”); Punzio, 630 F.3d at 710. The Commissioner explains

which portions of the opinion the ALJ gave “great weight” and which portions the



                                                                         Page 11 of 15
  Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 12 of 15 PageID #:1356




ALJ “did not credit.” (Dkt. 12 at 8). However, that is not what the ALJ said. See

Jelinek v. Astrue, 662 F.3d 805, 811-12 (7th Cir. 2011) (court’s review limited to the

reasons articulated by the ALJ). In any event, the ALJ needed to provide more

explanation. See David v. Barnhart, 446 F. Supp. 2d 860, 871 (N.D. Ill. 2006) (“The

weight given to a treating physician cannot be implied: the decision must be

sufficiently specific to make clear to any subsequent reviewers the weight the ALJ

gave to the treating source’s medical opinion and the reasons for that weight.”).

Further, the ALJ’s and Commissioner’s argument that Dr. John made a “legal

determination” (R. at 23, Dkt. 12 at 8) is not convincing. While it is true that the ALJ

determines whether a plaintiff’s disability qualifies him or her for benefits, “ALJs

must consider medical opinions about a patient’s ability to work full time because

they are relevant to the RFC determination.” Lambert v. Berryhill, 896 F.3d 768, 776

(7th Cir. 2018).

   In addition, as to Dr. Baie, the ALJ explained that examination findings of “only

mild crepitus in the knees” meant that Dr. Baie’s functional limitations opined were

“excessive.” (R. at 23). In addition to the fact that the ALJ did not specify which

functional limitations he believed were “excessive” (and therefore the Court can only

assume that it was all of the limitations noted since the ALJ gave Dr. Baie’s entire

opinion “little weight”), it is not clear how the ALJ made the connection between “only

mild crepitus in the knees” and a finding that all functional limitations described by

Dr. Baie were “excessive.” See Lambert, 896 F.3d at 774 (“ALJs must rely on expert




                                                                           Page 12 of 15
     Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 13 of 15 PageID #:1357




opinions instead of determining the significance of particular medical findings

themselves.”). 8

     These inconsistencies and gaps in the ALJ’s reasoning in discounting the treating

physician opinions show that the ALJ did not give “good reasons” for not giving

controlling weight to those opinions. Burgos, 788 F. App'x at 1030. The

Commissioner’s reliance on Schreiber v. Colvin, 519 F. App'x 951, 959 (7th Cir. 2013)

(Dkt. 12 at 5) is not convincing because in that case, unlike here, it was clear from

the ALJ’s opinion that the ALJ considered the regulatory factors, despite not

explicitly mentioning them, and the ALJ built an “accurate and logical bridge”

between the evidence and his conclusion. 9 Moreover, the error in the ALJ’s

insufficient assessment of the treating source opinions is compounded by the ALJ’s

decision to give greater weight to the reports of two state agency physicians who never

examined Plaintiff. The agency doctor reports in 2014 also pre-dated the more recent

report by Dr. Baie, as well as treatment records in 2015 showing medical conditions

related to fibromyalgia, multiple tender points and tenderness, and worsening joint

pain. (R. at 1130, 1133, 1160-1164). 10


8 Neither the ALJ nor the Commissioner raised any issue about the form of any of the
treating physician’s opinions. Even so, the form of the opinion is not necessarily dispositive
of the appropriate weight to be given to a treating source. See Larson v. Astrue, 615 F.3d
744, 751 (7th Cir. 2010).

9
 Similarly, the Commissioner’s reliance on footnote 3 in Henke v. Astrue, 498 Fed. App'x.
636 (7th Cir. 2012) is not persuasive. As one court in this district explained, “numerous
cases have rejected the notion that the factors need not be explicitly considered.” Cukovic v.
Colvin, 2016 U.S. Dist. LEXIS 107738, at *22-23 n.5 (N.D. Ill. Aug. 15, 2016) (collecting
cases, including Yurt v. Colvin, 758 F.3d 850, 860 (7th Cir. 2014)).

10Plaintiff specifically argued that the opinions of the non-examining doctors should not
have been considered more reliable than the treating source opinions. (Dkt. 7 at 11).

                                                                                 Page 13 of 15
  Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 14 of 15 PageID #:1358




    In this case, the ALJ did not build an accurate and logical bridge from the

evidence to his conclusion about Plaintiff’s treating physician’s opinions. See Spicher,

898 F.3d at 757 (an ALJ must “build an accurate and logical bridge from the evidence

to her conclusion”) (citations and quotations omitted); see also Scrogham, 765 F.3d at

698 (“The ALJ here should have addressed these factors [in section 1527(c))] in her

opinion to enable us to review whether she engaged in the correct methodology.”).

“An inadequate evaluation of a treating physician’s opinion requires remand.”

Cullinan v. Berryhill, 878 F.3d 598, 605 (7th Cir. 2017). Remand is warranted here.

The error was not harmless because the Court cannot be sure that the result of the

ALJ’s finding as to Plaintiff’s disability would have been the same if the ALJ had

properly evaluated the treating physician opinions. See Rockwell v. Saul, 781 F. App'x

532, 538 (7th Cir. 2019).

   Plaintiff requests reversal of the ALJ decision. (Dkt. 7 at 15). To the extent

Plaintiff also seeks an award of benefits, both requests are denied. The Court does

not believe this case meets the high standard for reversal and an award of benefits.

See Briscoe ex. re. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005) (reversal with

an instruction to award benefits only appropriate if “all factual issues have been

resolved and the record can yield but one supportable conclusion.”).

                                  IV. CONCLUSION

   For these reasons, Plaintiff’s Motion for Summary Judgment [6] is granted and

Defendant’s Motion for Summary Judgment [11] is denied. Pursuant to sentence four


Contrary to the Commissioner’s characterization (Dkt. 12 at 5), the Court does not consider
that argument waived.

                                                                              Page 14 of 15
  Case: 1:18-cv-03461 Document #: 31 Filed: 07/22/20 Page 15 of 15 PageID #:1359




of 42 U.S.C. § 405, the ALJ’s decision is reversed, and the case remanded to the

Commissioner for further proceedings consistent with this opinion.



                                           E N T E R:


Dated: July 22, 2020

                                           MARY M. ROWLAND
                                           United States District Judge




                                                                      Page 15 of 15
